 


110 HJ 32 IH: Proposing an amendment to the Constitution of the United States respecting the right to decent, safe, sanitary, and affordable housing.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
110th CONGRESS 
1st Session 
H. J. RES. 32 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Jackson of Illinois introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States respecting the right to decent, safe, sanitary, and affordable housing. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States: 
  — 
1.All persons shall have a right to decent, safe, sanitary, and affordable housing, which right shall not be denied or abridged by the United States or any State. 
2.The Congress shall have power to enforce and implement this article by appropriate legislation. . 
 
